PER CURIAM.
Upon the filing of the emergency petition for writ of Habeas Corpus, we ordered the petitioner released forthwith on his own recognizance. The jailer has now filed a response in which he admits that Campbell’s conviction and imprisonment for indirect criminal contempt based on his failure to pay child support, which followed a trial at which he purportedly waived counsel below, are constitutionally invalid because the trial court failed completely to comply with either Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975) or Florida Rule of Criminal Procedure 3.111(d). Judgment in *1021habeas corpus is therefore awarded the petitioner.
T , , Habeas Corpus granted.